Title: Notes for a Conversation with George Hammond, [ca. 10 December 1792]
From: Jefferson, Thomas
To: 



[ca. 10 Dec. 1792]

Heads of conversation with Mr. Hammond.

That I communicated to the President his information of the consent of the Western Indians to hold conferences of peace with us, in the presence of Govr. Simcoe.

took care to apprize him of the informality of the conversation—that it was accidental—private
the present to be considered equally so.
unnecessary to note to him that nothing like a Mediation was suggested

1. because so informal a conversation could not include so formal a thing as a Mediation.
2. because an established principle of public law among the white nations of America that while the Indians included within their limits retain all other natl. rights no other white nation can become their patrons, protectors or Mediators, nor in any shape intermeddle between them and those within whose limits they are.
that Gr. Br. would not propose an example which would authorise us to cross our boundary and take under our protection the Indians within her limits.
3. because should the treaty prove ineffectual, it would singularly commit the friendship of the two nations.


that the idea of Govr. Simcoe’s attendence was presented only as a thing desired by the Indians
that the consequences of this had been considered it is not necessary in order to effect a peace


our views so just, so moderate, that we have no fear of effecting peace if left to ourselves
if it cannot be effected, it is much better that nobody on the part of Engld. should have been present for however our government is persuaded of the sincerity of their assurances that they have not excited the Indians yet our citizens in general are not so. it will be impossible to persuade them the negociations were not defeated by Brit. agent
that therefore, tho we do not pretend to make the exclusion of Govr. Simcoe a sine qua non, provided he be there as a spectator, not as a party

yet we should consider his declining to attend either by himself or any other person as an instance of their friendship and as an evidence of it particularly calculated to make due impression on the minds of our citizens.


that the place (aux Glaise) fixed on by the Indians is extremely inconvenient to us because of the distance and difficulty of transporting provisions there. 300,000 rations will probably be requisite, if 3000 Indians attend.

that if we had time we would have proposed some other place, e.g. the Maumee towns. But there not being time, we shall do our best to make provisions.
1. we shall collect and carry as much as possible through the Miami channel.
2. we shall hope for their permission to have purchases made in upper Canada and brought along the lake.


